Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, Carruthers et al “Propagation modeling for indoor optical wireless communications using fast multi-receiver channels estimation” (hereinafter Carruthers et al) teaches a method of determining a channel estimate of a wireless optical communications channel between at least one optical transmitting component and at least one optical receiving component (see Abstract; see also page 476, lines 22-30), the method comprising: 
channel estimation computation based on receiver locations and orientation (see page 474 Section 2.1, lines 11-14); and,
determining propagation model based on location and orientation of transmitters and receivers (see page 476, Section 4, lines 1-4 and Section 4.1, lines 22-30).
Wang et al (US Patent No. 10,495,467) teaches determining spatial location of reference point of light source based on coded information from light source comprising sensors having one or more orientation sensors (see col. 6, lines 11-14 and Fig. 13).  
However, none of the prior art cited alone or in combination provides the motivation to teach:
determining a location of the at least one optical transmitting component; 
determining an orientation of the at least one optical transmitting component; 
determining a transmission characteristic of the at least one optical transmitting component; 
determining a location of the at least one optical receiving component; 
determining an orientation of the at least one optical receiving component; 

calculating the channel estimate of the wireless optical communications channel based on the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, the transmission characteristic of the at least one optical transmitting component, the location of the at least one optical receiving component, the orientation of the at least one optical receiving component, and the reception characteristic of at least one optical receiving component;
wherein the method comprises: receiving the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, and the transmission characteristic of the at least one optical transmitting component; and/or
receiving the location of the at least one optical receiving component, the orientation of the at least one optical receiving component, and the reception characteristic of at least one optical receiving component.

Regarding claim 36, Carruthers et al “Propagation modeling for indoor optical wireless communications using fast multi-receiver channels estimation” (hereinafter Carruthers et al) teaches a method of determining a channel estimate of a wireless optical communications channel between at least one optical transmitting component and at least one optical receiving component (see Abstract; see also page 476, lines 22-30), the method comprising: 
channel estimation computation based on receiver locations and orientation (see page 474 Section 2.1, lines 11-14); and,
determining propagation model based on location and orientation of transmitters and receivers (see page 476, Section 4, lines 1-4 and Section 4.1, lines 22-30).
Wang et al (US Patent No. 10,495,467) teaches a non-transitory computer readable recording medium storing a computer program product, the computer program product comprising program instructions which, when run on processing circuitry, causes the processing circuitry to determine spatial location of reference point of light source based on coded information from light source comprising sensors having one or more orientation sensors (see col. 5, lines 40-51; col. 6, lines 11-14 and Fig. 13).  
However, none of the prior art cited alone or in combination provides the motivation to teach:
determine a location of the at least one optical transmitting component; 
determine an orientation of the at least one optical transmitting component; 
determine a transmission characteristic of the at least one optical transmitting component;
determine a location of the at least one optical receiving component; determine an orientation of the at least one optical receiving component; 
determine a reception characteristic of the at least one optical receiving component; and
calculate the channel estimate of the wireless optical communications channel based on the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, the transmission characteristic of the at least one optical transmitting component, the location of the at least one optical receiving component, the orientation of the at least one optical receiving component, and the reception characteristic of at least one optical receiving component; 
wherein the method comprises: receive the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, and the transmission characteristic of the at least one optical transmitting component; and/or 
receive the location of the at least one optical receiving component, the orientation of the at least one optical receiving component, and the reception characteristic of at least one optical receiving component.

Regarding claim 37, Carruthers et al “Propagation modeling for indoor optical wireless communications using fast multi-receiver channels estimation” (hereinafter Carruthers et al) teaches an apparatus for determining a channel estimate of a wireless optical communications channel between at least one optical transmitting component and at least one optical receiving component, (see Abstract; see also page 476, lines 22-30), the apparatus comprising: 
channel estimation computation based on receiver locations and orientation (see page 474 Section 2.1, lines 11-14); and,
determining propagation model based on location and orientation of transmitters and receivers (see page 476, Section 4, lines 1-4 and Section 4.1, lines 22-30).
Wang et al (US Patent No. 10,495,467) teaches processing circuitry and memory containing instructions executable by the processing circuitry to determine spatial location of reference point of light source based on coded information from light source comprising sensors having one or more orientation sensors (see col. 5, lines 40-51; col. 6, lines 11-14 and Fig. 13).  
However, none of the prior art cited alone or in combination provides the motivation to teach:
determine a location of at least one optical transmitting component; 
determine an orientation of the at least one optical transmitting component; 
determine a transmission characteristic of the at least one optical transmitting component;
determine a location of at least one optical receiving component; 
determine an orientation of the at least one optical receiving component; 
determine a reception characteristic of the at least one optical receiving component; and 
calculate the channel estimate of the wireless optical communications channel based on the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, the transmission characteristic of the at least one optical transmitting component, the location of the at least one optical receiving component, the orientation of the at least one optical receiving component and the reception characteristic of at least one optical receiving component; 
wherein the instructions are such that the apparatus is further operative to: 
receive the location of the at least one optical transmitting component, the orientation of the at least one optical transmitting component, and the transmission characteristic of the at least one optical transmitting component; and/or 
receive the location of the at least one optical receiving component, the orientation of the at least one optical receiving component, and the reception characteristic of at least one optical receiving component.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bitra et al (US Patent No. 10,284,293) is cited to show light-based communication processing.
Wodrich et al (US Pub. No. 2019/0104373) is cited to show orientation-based device based interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637